UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4230


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM DELANO RICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00232-CCE-1)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Clark Fisher, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Harry L. Hobgood, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Delano Rice appeals the criminal judgment entered

against him after a jury convicted him of one count each of

possession of a firearm by a convicted felon, in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012); possession with intent

to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(D) (2012); and possession of ammunition by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).

On   appeal,       Rice   asserts    that       the   Government’s   evidence    was

insufficient to establish that:                  (1) he possessed the firearm

and ammunition for which he was convicted; and (2) the marijuana

he possessed was for anything other than personal use.                      Rice has

also       filed   a   motion   to   file   a     pro   se   supplemental    brief. *

Finding no error, we affirm.

       “We review a challenge to the sufficiency of the evidence

de novo[.]”        United States v. Bran, 776 F.3d 276, 279 (4th Cir.

2015).       If, viewing the evidence in the light most favorable to

the Government, we find there is substantial evidence to support

       *
       Because Rice is represented by counsel who has filed a
merits brief, he is not entitled to file a pro se supplemental
brief.   Accordingly, we deny his motion. See United States v.
Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir. 2011) (denying
motion to file pro se supplemental brief because the defendant
was represented by counsel).




                                            2
the conviction, we will affirm the jury’s verdict.                            See United

States     v.    Hager,       721 F.3d 167,    179        (4th   Cir.      2013).

“Substantial evidence is such evidence that a reasonable finder

of fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id. (internal quotation marks omitted).                        We have reviewed the

record and have considered Rice’s arguments and conclude that,

viewing    the    evidence      in     the       light   most        favorable      to     the

Government, there is substantial evidence to support the jury’s

convictions on all counts.

     Accordingly,        we    deny    Rice’s       motion      to     file   a     pro     se

supplemental brief and affirm the district court’s judgment.                                We

dispense    with       oral    argument      because          the    facts    and        legal

contentions      are   adequately      presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             3